UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6349



SCOTLAND E. WILLIAMS,

                Plaintiff - Appellant,

          v.


FRANK SIZER, Commissioner;    LEHRMAN    DOTSON,   Warden;   KAREN
GIBSON, Mail Clerk,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-cv-
01759-AMD)


Submitted:   July 22, 2008                   Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scotland E. Williams, Appellant Pro Se. Phillip Michael Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Scotland E. Williams appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

reconsideration.      We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Williams v. Sizer, No. 1:06-cv-01759-AMD (D.

Md. Aug. 10, 2007; Feb. 1, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                  - 2 -